Citation Nr: 9908529	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
myalgia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder 
bursitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974 and from January to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued ratings of 10 percent 
both for low back myalgia (pain) and for left shoulder 
bursitis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected low back myalgia is 
productive of characteristic pain on motion.

3.  The veteran's service-connected left shoulder bursitis is 
manifested by symptoms that most closely approximate malunion 
of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back myalgia have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-
4.46, 4.59, Diagnostic Code 5295 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder bursitis have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40-4.46, 4.59, Diagnostic Codes 5003, 5019, 5203 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claims for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disabilities are well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of these issues 
on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities to the 
veteran's current symptomatology.  Individual disabilities 
are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (1998).  If two evaluations are 
potentially applicable the higher evaluation will be assigned 
if the disability appears to approximate more closely the 
criteria required for that rating.  38 C.F.R. § 4.7.  In 
addition, a disability may require reratings in accordance 
with changes in a veteran's condition.  It is therefore 
essential to consider a disability in the context of the 
entire recorded history when determining the level of current 
impairment.  38 C.F.R. § 4.1.  Nevertheless, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

A.  Low back myalgia

The RO first granted the veteran entitlement to service 
connection for low back myalgia by a June 1992 rating 
decision.  The RO initially assigned a noncompensable (0 
percent) evaluation.  By an October 1994 rating decision the 
RO assigned a 10 percent rating to this disability pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  That rating 
has remained in effect ever since.

Under DC 5295 a 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating is 
warranted for muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in standing 
position; and a 10 percent rating is warranted for 
characteristic pain on motion.

Upon a December 1994 VA spinal examination the examiner noted 
no postural abnormalities or fixed deformities and normal 
musculature.  The veteran's forward flexion measured 90 
degrees.  The examiner confirmed an objective finding of pain 
upon motion based upon an observation that the veteran was 
slow to motion while complaining of vague pain.

Upon a January 1997 VA spinal examination the examiner noted 
that the veteran identified the paravertebral muscles as the 
location of his back pain.  The examiner also noted normal 
spinal curvature, absence of paravertebral muscular spasms, 
absence of vertebral tenderness or tenderness upon 
paravertebral muscular palpation, and full range of back 
motion.  The examiner also noted the veteran's subjective 
reports of mild pain in the left low lumbar area upon full 
flexion of the lumbosacral spine and upon left lateral 
flexion.  The examiner noted that the veteran reported no 
pain upon lateral flexion to the right or upon 
hyperextension.  The examiner opined that the veteran's 
functional loss secondary to his low back pain was mild.  X-
rays disclosed that the veteran's lumbosacral spine was 
within normal limits except for disc space narrowing and spur 
formation at the L5-S1 level.

Upon a March 1998 VA spinal examination the examiner noted 
objective findings including the following: normal gait, 
posture and spinal curvature; absence of paravertebral 
muscular spasms, vertebral tenderness or tenderness upon 
paravertebral muscular palpation; full range of lumbosacral 
spine motion; negative bilateral straight leg testing.  The 
examiner further noted that the veteran reported only some 
minimal discomfort upon full forward flexion and full 
hyperextension.  The examiner recorded an impression of 
chronic, intermittently symptomatic lumbosacral sprain.  The 
examiner further observed minimal to mild functional loss due 
to pain although the history provided by the veteran 
suggested intermittently moderate functional loss due to 
pain.  X-rays of the veteran's lumbosacral spine disclosed 
disc narrowing at L5-S1 and associated degenerative changes 
in the form of subchondral bony sclerosis, marginal 
osteophyte spur formation, vacuum phenomenon and mild 
scoliosis of the lumbar spine convex to the right.  The 
apophyseal joints and the SI joints and soft tissue outlines 
were normal.

In written statements to the RO in April and October 1997 the 
veteran complained of constant back pain that had intensified 
to the extent that he was required to wear a back brace and 
to take stronger pain medication.  The veteran also stated 
that he was unable to bend completely forward or sideways.

The medical evidence in this case documents an absence of 
back muscle spasms, virtual full range of motion and normal 
back musculature.  Slight disc narrowing at L5-S1 and pain on 
full forward flexion and hyperextension were the only 
symptoms of a functional deficiency.  The Board finds that 
although the medical evidence confirms lumbosacral strain 
with pain upon motion it does not objectively confirm 
additional symptomatology pertaining to criteria which 
support a rating in excess of 10 percent under DC 5295.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
Because there is evidence that the veteran has degenerative 
disc disease, consideration under DC 5293, pertaining to 
intervertebral disc syndrome, is applicable.  Under DC 5293 a 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  A 40 percent rating is warranted 
for severe disc disease with recurring attacks and 
intermittent relief.  A 20 percent rating is warranted for 
moderate disc disease with recurring attacks.  A 10 percent 
rating is warranted for mild disease.  Postoperative cured 
disc disease is noncompensable.  The medical evidence of 
record describes neither recurring attacks nor moderate disc 
disease.  Therefore, a rating in excess of 10 percent for his 
disability is inappropriate.

Analysis of the veteran's symptoms under other diagnostic 
codes pertaining to spinal disorders cannot provide a higher 
evaluation for the veteran's lower back disorder.  For 
example, consideration under DC 5292 is inappropriate because 
there is no evidence of limited lumbar spinal movement.  
Similarly, DC 5289, pertaining to ankylosis of the lumbar 
spine, is inapplicable because the veteran is not diagnosed 
with ankylosis.  Finally, because the rating standards for 
sacro-iliac injury and weakness, DC 5294, are the same as for 
DC 5295, this code provides no basis for a higher evaluation 
of the veteran's disability.

The Board notes that DC 5295 contemplates pain as well as 
limitation of range of motion for the assigned 10 percent 
evaluation.  Therefore, a separate evaluation for pain is not 
applicable because the veteran's pain has been considered in 
the assignment of the current 10 percent evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  Furthermore, review of the totality 
of findings of the veteran's latest examinations discloses no 
evidence of functional loss due to pain in excess of that 
already contemplated by the codes.  Therefore, consideration 
of pain as evidence of functional loss does not support 
assignment of a higher evaluation.

B.  Left shoulder bursitis

The RO first granted the veteran entitlement to service 
connection for left shoulder bursitis by a June 1992 rating 
decision.  The RO initially assigned a noncompensable (0 
percent) evaluation.  By an October 1994 rating decision the 
RO assigned a 10 percent rating to this disability pursuant 
to 38 C.F.R. § 4.71a, DC 5203.  That rating has remained in 
effect ever since.

The rating schedule provides that bursitis is evaluated by 
analogy to arthritis with rating based upon limitation of 
motion under DC's appropriate to the specific joints 
involved, see DC 5019 and 5003, in this case the clavicle and 
scapula.  See DC 5203.  Under DC 5203 a 20 percent rating is 
warranted for dislocation of the clavicle or scapula, and for 
nonunion of the clavicle or scapula with loose movement; a 10 
percent rating is warranted for nonunion of the clavicle or 
scapula without loose movement and for malunion of the 
clavicle or scapula.

Upon a January 1995 VA joints examination the examiner noted 
objective findings pertaining to the veteran's left shoulder 
including: absence of swelling and deformity; and range of 
motion measured at 170 degrees flexion, 30 degrees extension, 
120 degrees abduction, and 30 degrees adduction.  The 
examiner also noted the veteran's subjective complaint of 
constant left shoulder pain and stiffness and left shoulder 
"lock-up" upon arm raising.  An x-ray of the left shoulder 
revealed normal bones, joints and soft tissues.

Upon a January 1997 VA joints examination the examiner noted 
objective findings including the following: grossly normal 
left shoulder joint; excellent muscular development and 
strength in the shoulder girdle muscles and the left upper 
extremity; absence of crepitus and tenderness palpable in the 
joint; and full range of motion of the left shoulder.  The 
examiner further noted that the veteran reported some pain in 
the acromioclavicular joint with forward flexion or adduction 
beyond 125 degrees.  However, the examiner opined that the 
veteran's functional loss secondary to his left shoulder pain 
was mild.  X-rays of the veteran's left shoulder disclosed 
degenerative spurring at the lower margin of the glenoid but 
no other abnormality.

The medical evidence pertaining to the veteran's left 
shoulder describes virtually full range of motion, normal 
bones, joints and soft tissues, full strength, absence of 
swelling and deformity and absence of objectively confirmed 
tenderness and crepitus.  The Board finds that this evidence 
presents insufficient grounds upon which to base a rating in 
excess of 10 percent under DC 5203 because it does not 
suggest dislocation or nonunion of the clavicle or scapula.  
Neither does the evidence warrant a higher evaluation under 
another DC pertaining to the shoulder and arm because it does 
not demonstrate the presence of ankylosis (DC 5200), 
sufficient limitation of arm motion (DC 5201), or impairment 
of the humerus (DC 5202).  Furthermore, the Board finds that 
the veteran's left shoulder pain is insufficient basis for a 
higher rating because medical opinion finds no more than mild 
functional loss due to the veteran's left shoulder pain.  See 
DeLuca v. Brown, 8 Vet. App. 206-207

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the disabilities that 
are the subject of this appeal.  This decision is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that the record does not 
establish that schedular criteria are inadequate to evaluate 
the veteran's disabilities.  There are no showings that the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of this evidence, the Board finds 
that a remand for compliance with the procedures for 
assignment of extra-schedular evaluations is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluations for low back myalgia and 
for left shoulder bursitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

